           Case 1:19-mj-00237-RMM Document 1-1 Filed 09/24/19 Page 1 of 7



                                     STATEMENT OF FACTS

          Leading up to September 16, 2019, a task force officer with the Metropolitan Police

Department-Federal Bureau of Investigation (“MPD-FBI”) Child Exploitation and Human

Trafficking Task Force (“CEHTTF”), operating out of a satellite office in Washington, D.C., was

acting in an undercover capacity (“UC”) online. In that capacity, the UC had previously

registered as a member and created an online profile on a predicated social networking site

which, based on the UC’s experience and information gathered from other sources, is a site

frequented by individuals who have a sexual interest in children, among other fetishes.

          On September 16, 2019, at approximately 700 p.m., an individual using the screen name

“hornedpozpig” sent a private email message to the UC through the predicated social network

site. In his initial email, “hornedpozpig,” subsequently identified by the FBI as the defendant,

Joseph Stankavage (herein “STANKAVAGE”) sent the UC an “oink” notification. On this

particular site, an “oink” notification is an automated message that, for this user, stated,

“Hornedpozpig shot an oink at you… An oink means that the pig wants to get twisted with you.

Be a polite pig and answer with an oink! or message in his hole. Go here to send it to him.”

           Upon receiving this notification, the UC viewed the profile page for STANKAVAGE,

which had the following profile:

NickName:        Hornedpozpig

Status:          Online
Age:             57
Profile
Headline:        Horned freak perv btm 1

1
    All text abbreviations and typographical errors in quoted text language are original.

                                                   1
          Case 1:19-mj-00237-RMM Document 1-1 Filed 09/24/19 Page 2 of 7




               Masc, professional, swimmer's/toned body.
               Piggy horned up pervy raw fuckpig addicted to RAW. Piggy horned up pervy raw
               fuckpig pnp sex addict here into -group, assplay/toys (vers), jock gear, leather,
               deepthroating, muscle, gangbangs/tagteam, spit, PNP, dad/son, coach/jock,
               bathhouses/sex clubs, locker rooms, slings, poz loads, whoring around with other
               sluts, being whored out and shown off by DOM studs, felching/ass-to-mouth,
               snowballing, men's rooms/parks/public, glory holes, chem piss in my hole huge
               cocks/average cocks/small cocks, leaky dicks/precum, highway rest stops,
               confidence, masculinity

               can get into anything from total anon/pump&dump to intense/connected
Description:
               marathon 1-on-1 fucks

               VERY into taboo pervs & fetish - try me! Bareback ONLY always & forever

               Feel the rush and cough!. Fun and low-key dude with no attitude/drama or game
               player. Just be nice and respect always. I'm not your taxi, UBER, Lyft, bank
               service. Not into fats, flakes, fems or trans.
               Kik: DCFLjoe
               WickR: DCpozig
               Telegram-DCFLL
               Tumblr-dcpervpoz
Ethnicity:     White
Height:        6'0" - 6'3" (181-190cm)
Weight:        190-199 Lbs (86-90 Kgs)
Build:         Athletic
Body Hair:     Shaved
Cock:          Average - Cut
HIV Status: Positive
Drink:         Often
Drugs:         Yes
Smoker:        No
Position:      Hungry Hole
Tags:          kink, twisted, perv, taboo, k9




                                                2
        Case 1:19-mj-00237-RMM Document 1-1 Filed 09/24/19 Page 3 of 7



       The UC responded to the STANKAVAGE’s email stating, “how taboo?? No limits here.”

The following is a transcription of the ensuing messages between the UC and STANKAVAGE:

       STANKAVAGE: pervy pedo-only limits-no fats fems trans womanpics?
       text

       UC: Pedo perv here love perving… you?

       STANKAVAGE: Yes yes.. looking to meet other serious dudes who share similar
       pedo/perv and want to meet-but share pics first. Telegram or Wickr? Lets plan

       UC: yes, agreed to share first have kik and would like that or text

       UC: Or WICKR up to u

       UC: Whats your WICKR?

       The UC sent STANKAVAGE the following text message, “Hey this is J from [a slang

reference to the predicated social network site] I didn’t see your number in the text so my

mistake. Big perv here, sounds like we have similar interest.” STANKAVAGE responded, “

Hello… happy to get your message-just left my office near WH. Im joe. Usually I don’t respond

to no profile with no pics but took a chance and gut.” The UC responded, “Ah I understand can

send pics we discussed over wickr, like that your safe.” STANKAVAGE provided his Wickr

screen name, “dcpozpig” and stated that he just left his office and was on his way home in Mt.

Pleasant, Washington, DC.

       The following is a portion of the phone text messages between the UC and

STANKAVAGE:

       STANKAVAGE: Pnp/smoke&slam sub perv

       UC: Hot! PNP ped perv here

       STANKAVAGE: perfect match same!!


                                                3
          Case 1:19-mj-00237-RMM Document 1-1 Filed 09/24/19 Page 4 of 7



         UC: Hot u have material too

         STANKAVAGE: Telegram is good for us

         UC: I can send some on Wickr

         STANKAVAGE: DCFLL

         STANKAVAGE: Ok

         STANKAVAGE: Will send when home-but will send G now

         UC: Ok I’m heading out but can send, you want me to wait till your home

         STANKAVAGE: [Sent the UC two clothed images of himself in which
         STANKAVAGE’s face is visible]

         During the course of the text conversation, the UC sent a clothed image of himself. [The

image did not actually depict the actual UC.] STANKAVAGE responded, “…just got home.

Nice pic perv!!” The UC and STANKAVAGE began chatting on Wickr and the Telegram

application. During the course of the Wickr chat, STANKAVAGE asked the UC if he was a

“dad” and sent a video file. The video depicted a young teen or possibly a preteen boy being

anally penetrated by an adult male penis. The UC informed the STANKAVAGE that he was the

step-father to a purported 6 year-old boy. STANKAVAGE asked the UC if he “plays” with the

child, which the UC understood to be STANKAVAGE asking if the UC engaged in sex acts with

the child. The UC responded affirmatively, indicating that he was sexually active with his step-

son. STANKAVAGE responded, “my hole is twitching,” and stated that he was jealous. The

UC sent images of the purported 6 year-old during the course of the Wickr chat that depicted the

purported child’s abdomen and underwear. 2 The defendant responded, “Making me nuts.”



2
    None of the images sent by the UC depicted a real child.

                                                 4
        Case 1:19-mj-00237-RMM Document 1-1 Filed 09/24/19 Page 5 of 7



       During the course of the chat, STANKAVAGE stated that he met a father and son last

summer in Fort Lauderdale and met them as recently as a month ago. STANKAVAGE stated,

“Dad slams me and 15y son. Both fuck dump in my hole for 2 hours before back to the wife and

mother. That kid came back to my condo each night and loaded me and not his girl bitch. My

dream is same here in DC. The UC stated, “My son’s ass is so tight when I finger it,” to which

STANKAVAGE responded, “Hope with you soon. Lov toxic dad breeding his son!”

       During the course of the Wickr chat, STANKAVAGE stated, “Here in DC-we live under

umbrella of govt and ongoing police…so…we tend to hold back. You poz?” The UC responded,

“Yes that’s the last thing I’m looking for. Makes me nervous that’s why I really don’t want to

introduce him to anyone till I fully know I have trust” and “undetected but lov poz loads.”

STANKAVAGE responded, “Understand-let me give you that comfort level. Im down.” The

UC responded, “yes for sure. U have any other vids, maybe that will help a bit if u do. If not no

worries.” STANKAVAGE responded, “I live in basement house apartment. 3 tenants upstairs.

But privacy maintained here. Separate alley entrance.” The UC responded, Nice! Would def

want that for sure as my place is not the best as far as security.” STANKAVAGE responded,

“Most on telegram-unable to share outside network so get on telegram.”

       On September 17, 2019, at 7:16pm hours, STANKAVAGE sent the UC a video file via

telegram instant messenger. The video is 40 seconds in length and depicts an adult male inserting

his erect penis inside a toddler-aged boy’s anus. The toddler can be heard crying and screaming

throughout the video.




                                                5
         Case 1:19-mj-00237-RMM Document 1-1 Filed 09/24/19 Page 6 of 7



        STANKAVAGE then sent an image depicting a prepubescent boy sitting naked with his

legs spread the boy is touching his penis with his thumbs. After sending the image and the video,

STANKAVAGE stated, “Serious now for you? No flake here.” Followed by “comfortable

yet?”

        At 7:20pm, STANKAVAGE sent the UC another video. The video depicts two boys

approximately 10-12 years of age performing sexual acts on each other, to include the boys

engaged in oral sex, masturbation and anal sex. The boys are naked throughout the video.

        STANKAVAGE then sent another video depicting an adult male lying on top of what

appears to be an under aged child. The male is grinding and pumping his penis against the

child’s buttocks, though it cannot be seen whether the male penetrates the child’s anus.

        On September 18, 2019, an analyst with the FBI obtained via subpoena subscriber

information for the cellular phone number provided by STANKAVAGE to the UC. The

subscriber to the number was listed as Joseph George Stankavage. During the course of the

chat, STANKAVAGE sent the UC two images depicting his own face. These images match

STANKAVAGE’s driver’s license photo. Department of Motor Vehicles records list

STANKAVAGE’s information as follows: Joseph George Stankavage, a white male, 6’3” tall

and weighing 186 lbs, with a date of birth of          , a social security number of

     , an FBI number of 800977KD7, and Driver’s License number of                  The listed

address on STANKAVAGE’s driver’s license, which the FBI confirmed through law

enforcement-sensitive databases is                                                         , with a

listed telephone number of                , the same number used by STANKAVAGE on his

advertisement first observed by the UC. The FBI also determined that STANKAVAGE was


                                                6
        Case 1:19-mj-00237-RMM Document 1-1 Filed 09/24/19 Page 7 of 7



previously convicted in of Enticement of a Minor, though this charge was later vacated on appeal

for legal reasons. The UC had previously chatted with STANKAVAGE while working in an

undercover capacity and had made the arrest resulting in the aforementioned conviction.

Accordingly, when STANKAVAGE sent images of himself to the UC, the UC recognized

STANKAVAGE as Joseph George Stankavage.



                                            Respectfully submitted,




                                            Timothy Palchak
                                            Detective
                                            Metropolitan Police Department


       Subscribed and sworn to before me on this 24th day of September, 2019




                                            _________________________________________
                                            ROBIN M. MERIWEATHER
                                            UNITED STATES MAGISTRATE JUDGE




                                               7
